Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 1 of 17 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                            CASE NO.

WANDA KOEHN,

       Plaintiff,

vs.

MENCHIE'S GROUP, INC., a foreign
for-profit corporation,


      Defendant.
______________________________________/

                                          COMPLAINT

       Plaintiff WANDA KOEHN, through undersigned counsel, sues Defendant MENCHIE'S

GROUP, INC., a foreign for-profit corporation, and alleges as follows:

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. §§ 12181-12189 (“ADA”), as amended, and 28 C.F.R.

Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

includes equal access to internet website for services to order and secure information about

Defendant’s restaurants online.

       2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

U.S.C. § 1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief

pursuant to 28 U.S.C. §§ 2201 and 2202.

       3.      Venue is proper in this Court as all actions complained of herein and injuries and

damages suffered occurred in the Middle District of Florida.




                                                 1
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 2 of 17 PageID 2



       4.      Plaintiff WANDA KOEHN is a resident of Hillsborough County, Florida, is sui

juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C. §

12101 (“ADAAA”).

       5.      Plaintiff is and at all relevant times has been visually disabled and suffers from

diabetic retinopathy and macular degeneration, a permanent eye disease and medical condition

that substantially and significantly impairs her vision. Plaintiff thus is substantially limited in

performing one or more major life activities, including, but not limited to, accurately visualizing

her world and adequately traversing obstacles. As such, she is a member of a protected class under

the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR

§§ 36.101, et seq., and in 42 U.S.C. § 3602(h).

       6.      Because she is visually disabled, Plaintiff cannot use the computer without the

assistance of appropriate and available screen reader software.

       7.      Defendant is a foreign for-profit corporation authorized to do business, and doing

business, in the State of Florida. Defendant owns, operates, and franchises a chain of restaurants-

café selling over 100 frozen yogurt flavors and more than 70 rotating toppings. Defendant has over

540 retail locations in the United States, Puerto Rico, Canada, Japan, India, China, Bahrain, The

Bahamas, Kuwait, United Arab Emirates, Kingdom of Saudi Arabia, and Qatar, including the

location that Plaintiff has and intends to patronize at 6046 Winthrop Town Centre Avenue,

Riverview, Florida.

       8.      Plaintiff’s visual disability limits her in the performance of major life activities,

including sight, and she requires assistive technologies, auxiliary aids and services for effective

communication, including communication in connection with her use of a computer.




                                                  2
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 3 of 17 PageID 3



       9.      Plaintiff frequently utilizes the internet. Because she is significantly and

permanently visually disabled, in order to effectively communicate and comprehend information

available on the internet and thereby access/comprehend websites, Plaintiff uses commercially

available screen reader software to interface with the various websites.

       10.     At all times material hereto, Defendant was and still is an organization; which owns,

operates, and franchise a chain of restaurants-cafe selling over 100 frozen yogurt flavors and more

than 70 rotating toppings under the brand name “Menchie’s”. Each Menchie’s restaurant-café is

open to the public. As the owner and operator of these restaurants, Defendant is defined as a place

of “public accommodation" within meaning of Title III because Defendant is a private entity which

owns and/or operates “[A] bakery, grocery restaurant, clothing restaurant, hardware restaurant,

shopping center, or other sales or establishment,” per 42 U.S.C. § 12181(7)(E) and 28 C.F.R. §

36.104(2).

       11.    Because Defendant is a restaurant open to the public, each of Defendant’s physical

restaurants is a place of public accommodation subject to the requirements of Title III of the ADA

and its implementing regulation; 42 U.S.C. § 12182, § 12181(7)(E), and 28 C.F.R. Part 36.

       12.     Defendant controls, maintains, and/or operates an adjunct website called

https://www.menchies.com (hereinafter the “Website”). One of the functions of the Website is to

provide the public information on the various physical locations of Defendant’s restaurants

throughout the United States and within the State of Florida. Defendant also sells to the public its

food through the Website.

       13.     The Website also services Defendant’s restaurants-cafe by providing information

on its available products and branded yogurts, tips and advice, editorials, sales campaigns, events,

and other information that Defendant is interested in communicating to its customers.



                                                 3
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 4 of 17 PageID 4



       14.     Since the Website allows the public the ability to locate Defendant’s physical

restaurants, have access to the physical restaurants’ menus, order food and catering online from

the physical restaurants, obtain franchise information, secure coupons and discounts to be used in

the physical restaurants, and purchase gift cards for use at the physical restaurants, the Website is

an extension of, and gateway to, Defendant’s physical restaurants. By this nexus, the Website is

characterized as an intangible service, privilege and advantage provided by a place of public

accommodation as defined under the ADA, and thus an extension of the services, privileges and

advantages made available to the general public by Defendant through its brick and mortar

locations and businesses.

       15.     Because the public can view and order Defendant’s food, catering and merchandise

online that is also offered for sale by Defendant from its physical restaurants, secure coupons and

discounts to be used in the physical restaurants, and purchase gift cards for use at the physical

restaurants, the Website is as an extension of, and gateway to, the physical restaurants, which are

places of public accommodation pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the

Website is an intangible service, privilege and advantage of Defendant’s brick and mortar

restaurants that must comply with all requirements of the ADA, must not discriminate against

individuals with visual disabilities, and must not deny those individuals the same full and equal

enjoyment of the services, privileges and advantages afforded to the non-disabled general public

both online and at the physical restaurant locations.

       16.     At all times material hereto, Defendant was and still is an organization owning and

operating the Website. Since the Website is open to the public through the internet, by this nexus

the Website is an intangible service, privilege and advantage of Defendant’s brick and mortar

restaurants that must comply with all requirements of the ADA, must not discriminate against



                                                 4
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 5 of 17 PageID 5



individuals with visual disabilities, and must not deny those individuals the full and equal

enjoyment of the services, privileges and advantages afforded to the non-disabled public both

online and at the physical restaurant. As such, Defendant has subjected itself and the associated

Website to the requirements of the ADA.

       17.     Plaintiff has been a customer of Defendant’s restaurant location at 6046 Winthrop

Town Centre Avenue, Riverview, Florida, who is interested in patronizing, and intends to

patronize, that same restaurant once the Website is made fully accessible for her to view its menu,

order food and catering online, secure online discounts and coupons for use at the restaurant, and

purchase gift cards for use on the Website or at the restaurant.

       18.     The opportunity to shop and pre-shop Defendant’s food, view restaurant menu,

order food and catering on-line, obtain franchise information, and purchase gift cards for use at the

physical restaurants from her home are important accommodations for Plaintiff because traveling

outside of her home as a visually disabled individual is often difficult, hazardous, frightening,

frustrating and confusing experience. Defendant has not provided its business information in any

other digital format that is accessible for use by blind and visually impaired individuals using

screen reader software.

       19.     Like most consumers, Plaintiff accesses numerous websites at a time to compare

food, prices, sales, discounts, and promotions. Plaintiff may look at several dozens of sites to

compare features, discounts, promotions, and prices.

       20.     During the month of June 2019, Plaintiff attempted on several occasions to utilize

the Website to browse through the food and on-line offers to educate herself as to the food, sales,

discounts, and promotions being offered, and with the intent of placing an order through the

Website or at one of the Defendant’s restaurants.



                                                 5
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 6 of 17 PageID 6



       21.     Plaintiff utilizes available screen reader software that allows individuals who are

visually disabled to communicate with internet websites. However, Defendant’s Website contains

access barriers that prevent free and full use by visually disabled individuals using keyboards and

available screen reading software. These barriers are pervasive and include, but are not limited to:

               a. Popups are not labeled;

               b. Links are not labeled;

               c. Button is not labeled;

               d. Inconsistent site interfacing with the screen reader; and

               e. Images have missing description.

       22.     The Website also lacks prompting information and accommodations necessary to

allow visually disabled individuals who use screen reader software to locate and accurately fill out

online forms to order Defendant’s food from the Website.

       23.     Plaintiff attempted to locate an “Accessibility Notice” on the Website, which would

direct her to a webpage with contact information for disabled individuals who have questions,

concerns, or who are having difficulties communicating with the Website. Although the Website

appeared to have visually displayed an accessibility notice, that accessibility notice was inadequate

and could not be accessed by and continued to be a barrier to visually disabled persons, including

Plaintiff. As a result, Plaintiff was unable to navigate in the Defendant’s website.

       24.     The fact that Plaintiff could not communicate with or within the Website left her

feeling excluded, as she is unable to participate in the same online shopping experience, with

access to the food, sales, discounts, and promotions as provided at the Website and for use in the

physical restaurants, as the non-visually disabled public.




                                                 6
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 7 of 17 PageID 7



        25.     Plaintiff continues to desire and intends to patronize Defendant’s physical

restaurants, including the one at 6046 Winthrop Town Centre Avenue, Riverview, Florida, and to

use the Website, but is unable to fully do so as she is unable to effectively communicate with

Defendant due to her severe visual disability and the Website’s access barriers. Thus, Plaintiff, as

well as others who are blind or with visual disabilities, will suffer continuous and ongoing harm

from Defendant’s intentional acts, omissions, policies, and practices as set forth herein unless

properly enjoined by this Court.

        26.     Because of the nexus between Defendant’s restaurants and the Website, and the

fact that the Website clearly provides support and is connected to Defendant’s restaurants for its

operation and use, the Website is an intangible service, privilege and advantage of Defendant’s

brick and mortar restaurant that must comply with all requirements of the ADA, must not

discriminate against individuals with disabilities, and must not deny those individuals the same

full and equal enjoyment of the services, privileges and advantages afforded to the non-disabled

public both on-line and at its physical locations, which are places of public accommodations

subject to the requirements of the ADA.

        27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

to insure full and equal use of the Website by individuals with disabilities.

        28.     On information and belief, Defendant has not instituted a Web Accessibility

Committee to insure full and equal use of the Website by individuals with disabilities.

        29.     On information and belief, Defendant has not designated an employee as a Web

Accessibility Coordinator to insure full and equal use of the Website by individuals with

disabilities.




                                                 7
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 8 of 17 PageID 8



        30.     On information and belief, Defendant has not instituted a Web Accessibility User

Accessibility Testing Group to insure full and equal use of the Website by individuals with

disabilities.

        31.     On information and belief, Defendant has not instituted a User Accessibility

Testing Group to insure full and equal use of the Website by individuals with disabilities.

        32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

        33.     On information and belief, Defendant has not instituted an Automated Web

Accessibility Testing program.

        34.     On information and belief, Defendant has not created and instituted a Specialized

Customer Assistance line or service or email contact mode for customer assistance for the visually

disabled.

        35.     On information and belief, Defendant has not created and instituted on the Website

a page for individuals with disabilities, nor displayed a link and information hotline, nor created

an information portal explaining when and how Defendant will have the Website, applications,

and digital assets accessible to the visually disabled community.

        36.     On information and belief, the Website does not meet the Web Content

Accessibility Guidelines (“WCAG 2.0”) 2.0 Level AA, or higher versions, of web accessibility.

        37.     On information and belief, Defendant has not disclosed to the public any intended

audits, changes, or lawsuits to correct the inaccessibility of the Website to visually disabled

individuals who want the safety and privacy of purchasing Defendant’s appliances and mattresses

offered on its Website online from their homes.




                                                  8
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 9 of 17 PageID 9



        38.     Thus, Defendant has not provided full and equal enjoyment of the services,

facilities, privileges, advantages, and accommodations provided by and through the Website, in

contravention of the ADA.

        39.     Further, public accommodations under the ADA must insure that their places of

public accommodation provide effective communication for all members of the general public,

including individuals with disabilities such as Plaintiff.

        40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

with disabilities to participate in and benefit from all aspects of American civic and economic life.

That mandate extends to internet shopping websites, such as the Website.

        41.     On information and belief, Defendant is, and at all times has been, aware of the

barriers to effective communication within the Website which prevent individuals with disabilities

who are visually disabled from the means to comprehend information presented therein.

        42.     On information and belief, Defendant is aware of the need to provide full access to

all visitors to the Website.

        43.     The barriers that exist on the Website result in discriminatory and unequal treatment

of individuals with disabilities who are visually disabled, including Plaintiff.

        44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

alleged hereinabove, and this suit for declaratory judgment and injunctive relief is her only means

to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

in connection with the Website access and operation.

        45.     Notice to Defendant is not required because of Defendant’s failure to cure the

violations.




                                                  9
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 10 of 17 PageID 10



       46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

U.S.C. §§ 2201 and 2202.

       47.     Plaintiff has retained the undersigned attorneys to represent her in this case and has

agreed to pay them a reasonable fee for their services.

                            COUNT I – VIOLATION OF THE ADA

       48.     Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.

       49.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

the ADA because it owns and/or operates the Website, as defined within §12181(7)(E) and is

subject to the ADA.

       50.     Pursuant to 42 U.S.C. §12181(7)(E), the Website is covered under the ADA

because it provides the general public with the ability to locate Defendant’s physical restaurants,

view the restaurants’ menus, order food and catering online from the physical restaurants, obtain

franchise information, and purchase gift cards for use at the physical restaurants. The Website thus

is an extension of, gateway to, and an intangible service, privilege and advantage of Defendant’s

physical restaurants. Further, the Website also serves to augment Defendant’s physical restaurants

by providing the public information on the various physical locations of the restaurants and in

educating the public as to Defendant’s available food sold through the Website and in its physical

restaurants.

       51.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities an

opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

or accommodation, which is equal to the opportunities afforded to other individuals.




                                                 10
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 11 of 17 PageID 11



       52.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such goods,

services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

unless the entity can demonstrate that making such modifications would fundamentally alter the

nature of such goods, services, facilities, privileges, advantages or accommodations.”

       53.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

discrimination also includes, among other things, “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.”

       54.     Defendant’s Website must be in compliance with the ADA, but it is not, as

specifically alleged hereinabove and below.

       55.     Because of the inaccessibility of the Website, individuals with disabilities who are

visually disabled are denied full and equal enjoyment of the information and services that

Defendant’s has made available to the public on its Website, and at its physical restaurants, in

violation of 42 U.S.C. § 12101, et seq., and as prohibited by 42 U.S.C. § 12182, et seq.

       56.     The Website was subsequently revisited by Plaintiff’s expert in June 2019, and the

expert determination was that the same access barriers that Plaintiff had initially encountered

existed as of that date. Defendant thus has not made the necessary changes or improvements to

the Website to enable its full use and enjoyment by, and accessibility to, visually disabled persons



                                                11
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 12 of 17 PageID 12



such as Plaintiff since the time Plaintiff first tried, but was unable, to fully access the Website.

Plaintiff’s expert also concluded that while Defendant does have an accessibility statement on the

Website, the solutions provided within the statement did not adequately address the needs of the

disabled and did not provide a solution for, but a barrier to, Plaintiff. Defendant has made no

material changes or improvements to the Website or incorporated or displayed an accessibility

policy to enable its full use, enjoyment and accessibility for visually disabled persons, such as

Plaintiff. The Website is not and continues to be not fully accessible to users who are blind and

visually disabled, including, but not limited to, having the following access barriers:

                a. Popups are not labeled;

                b. links are not labeled;

                c. Button is not labeled;

                d. Inconsistent site interfacing with the screen reader; and

                e. Images have missing description.

        See, Expert Declaration and Curriculum Vitae of Robert D. Moody, attached as Composite

Exhibit “A”.

        57.     More violations may be present on other pages of the Website, which can and will

be determined and proven through the discovery process in this case.

        58.     Further, the Website does not offer or include the universal symbol for the disabled

that would permit disabled individuals to access the Website’s accessibility information and

accessibility facts.

        59.     There are readily available, well established guidelines on the internet for making

Websites accessible to the blind and visually disabled. These guidelines have been followed by

other large business entities in making their websites accessible. Examples of such guidelines



                                                 12
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 13 of 17 PageID 13



include, but not limited to, adding alt-text to graphics and ensuring that all functions can be

performed using a keyboard. Incorporating such basic components to make the website accessible

would neither fundamentally alter the nature of Defendant’s business nor would it result in an

undue burden to the Defendant.

       60.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

access to the Website by individuals, such as Plaintiff, with visual disabilities who require the

assistance of interface with screen reader software to comprehend and access internet websites.

These violations within the Website are ongoing.

       61.     The ADA and ADAAA require that public accommodations and places of public

accommodation ensure that communication is effective.

       62.     According to 28 C.F.R. § 36.303(b)(1), auxiliary aids and services include “voice,

text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §

36.303(b)(2) specifically states that screen reader software is an effective method of making

visually delivered material available to individuals who are blind or have low vision.

       63.     According to 28 C.F.R. § 36.303(c), public accommodations must furnish

appropriate auxiliary aids and services where necessary to ensure effective communication with

individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

in accessible formats, in a timely manner, and in such a way as to protect the privacy and

independence of the individual with a disability,” 28 C.F.R. § 36.303(c)(1)(ii).

       64.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

public accommodations, and requires places of public accommodation to be designed, constructed,

and altered in compliance with the accessibility standards established by Part 36.



                                                 13
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 14 of 17 PageID 14



       65.     As alleged hereinabove, the Website has not been designed to interface with the

widely and readily available technologies that can be used to ensure effective communication, and

thus violates the ADA.

       66.     As a direct and proximate result of Defendant’s failure to provide an ADA

compliant Website, with a nexus to its brick and mortar physical restaurants locations, Plaintiff

has suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Website

and physical restaurants.

       67.     Because of the inadequate development and administration of the Website, Plaintiff

is entitled to injunctive relief pursuant to 42 U.S.C. § 12133 and 28 C.F.R. § 36.303, to remedy

the ongoing disability discrimination.

       68.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff appropriate and necessary injunctive relief; including an order to:

       a) Require Defendant to adopt and implement a web accessibility policy to make publicly

available and directly link from the homepage of the Website to a statement as to the Defendant’s

policy to ensure persons with disabilities have full and equal enjoyment of the services, facilities,

privileges, advantages, and accommodations through the Website.

       b) Require Defendant to take the necessary steps to make the Website readily accessible

to and usable by visually disabled users, and during that time period prior to the Website’s being

readily accessible, to provide an alternative method for individuals with visual disabilities to access

the information available on the Website until such time that the requisite modifications are made,

and

       c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

visual impairments will be able to effectively communicate with the Website for purposes of



                                                  14
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 15 of 17 PageID 15



viewing and locating Defendant’s physical restaurants and locations, and becoming informed of

and purchasing Defendant’s food online, and during that time period prior to the Website’s being

designed to permit individuals with visual disabilities to effectively communicate, to provide an

alternative method for individuals with visual disabilities to effectively communicate for such

goods and services made available to the general public through Defendant’s Website.

       69.      Plaintiff is entitled to recover her reasonable attorney’s fees, costs and expenses

pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

services.

       WHEREFORE, Plaintiff requests entry of judgment in her favor and against Defendant for

the following relief:

       A. A declaration that Defendant’s Website is in violation of the ADA;

       B. An Order requiring Defendant, by a date certain, to update the Website, and continue

             to monitor and update the Website on an ongoing basis, to remove barriers in order that

             individuals with visual disabilities can access, and continue to access, the Website and

             effectively communicate with the Website to the full extent required by Title III of the

             ADA;

       C. An Order requiring Defendant, by a date certain, to clearly display the universal

             disabled logo within the Website, wherein the logo 1 would lead to a page which would

             state Defendant’s accessibility information, facts, policies, and accommodations. Such




1


                                                  15
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 16 of 17 PageID 16



         a clear display of the disabled logo is to insure that individuals who are disabled are

         aware of the availability of the accessible features of the Website;

      D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

         accessibility by implementing a website accessibility coordinator, a website application

         accessibility policy, and providing for website accessibility feedback to insure

         compliance thereto.

      E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

         procedures toward persons with disabilities, for such reasonable time to allow

         Defendant to undertake and complete corrective procedures to the Website;

      F. An Order directing Defendant, by a date certain, to establish a policy of web

         accessibility and accessibility features for the Website to insure effective

         communication for individuals who are visually disabled;

      G. An Order requiring, by a date certain, that any third-party vendors who participate on

         Defendant’s Website to be fully accessible to the visually disabled;

      H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

         provide mandatory web accessibility training to all employees who write or develop

         programs or code for, or who publish final content to, the Website on how to conform

         all web content and services with ADA accessibility requirements and applicable

         accessibility guidelines;

      I. An Order directing Defendant, by a date certain and at least once every three months

         thereafter, to conduct automated accessibility tests of the Website to identify any

         instances where the Website is no longer in conformance with the accessibility

         requirements of the ADA and any applicable accessibility guidelines, and further



                                              16
Case 8:19-cv-01953-CEH-TGW Document 1 Filed 08/07/19 Page 17 of 17 PageID 17



         directing Defendant to send a copy of the twelve (12) quarterly reports to Plaintiff’s

         counsel for review.

      J. An Order directing Defendant, by a date certain, to make publicly available and directly

         link from the Website homepage, a statement of Defendant’s Accessibility

         Policy to ensure the persons with disabilities have full and equal enjoyment of the

         Website and shall accompany the public policy statement with an accessible means of

         submitting accessibility questions and problems.

      K. An award to Plaintiff of her reasonable attorney’s fees, costs and expenses.

      L. Such other and further relief as the Court deems just and equitable.

DATED: August 7, 2019.



RODERICK V. HANNAH, ESQ., P.A.                     LAW OFFICE OF PELAYO
Counsel for Plaintiff                              DURAN, P.A.
8751 W. Broward Blvd., Suite 303                   Co-Counsel for Plaintiff
Plantation, FL 33324                               4640 N.W. 7th Street
T. 954/362-3800                                    Miami, FL 33126-2309
954/362-3779 (Facsimile)                           T. 305/266-9780
Email: rhannah@rhannahlaw.com                      305/269-8311 (Facsimile)
                                                   Email: duranandassociates@gmail.com


By____s/ Roderick V. Hannah __                     By ___s/ Pelayo M. Duran ______
      RODERICK V. HANNAH                                 PELAYO M. DURAN
      Fla. Bar No. 435384




                                              17
